Exhibit 99.1 Exhibit Contact:Dan McCarthy, 610-774-5758 PPL Electric Utilities Awards Third Round of Electricity Supply Contracts Company Now Has Obtained Half of the Electricity Needed from the Competitive Market for 2010 ALLENTOWN, Pa. (March 27, 2008) The Pennsylvania Public Utility Commission has approved the results of a competitive-bid solicitation for a portion of the power PPL Electric Utilities needs in 2010 for residential and small business customers who do not choose their own provider. The PUC action on Thursday (3/27) completes half of the six purchases that PPL Electric Utilities will conduct to obtain default service electricity supply for The average generation supply prices from this round of bids, representing 850 megawatts of generation, is $108.80 per megawatt-hour for residential customers and $108.76 per megawatt-hour for small commercial and industrial customers, including Pennsylvania gross receipts tax and adjustment for line losses. If the average prices for the remaining purchases match the prices approved so far, the bill for a residential customer of PPL Electric Utilities using 1,000 kilowatt-hours per month would increase in 2010 by 34.4 percent, or about Monthly bills for small business customers would increase between 23.8 percent and 42.8 percent. The estimated percentage increases are slightly lower than those reported after the second solicitation in October 2007 because customers’ total rates now include the effect of PPL Electric Utilities’ 2008 distribution rate changes and a court-ordered rate adjustment in 2007. Prices in 2010 for PPL Electric Utilities’ default service option will not be known until late 2009 after all six solicitations are complete. Actual bills also will depend on how much electricity customers use and the rate schedule under which they receive service. The remaining purchases are scheduled for the fall of 2008, the spring of 2009 and the fall of 2009. PPL Electric Utilities is obtaining power for 2010 in advance and in stages to diversify the price risk of obtaining power for customers who stay with the company’s default service option. Spreading out purchases allows PPL Electric Utilities to blend prices from a variety of solicitations. The winning suppliers in the third round of purchases were selected from among 14 competing companies. An independent firm, NERA Economic Consulting, managed the purchase process, compiled the results and presented them to the PUC for approval. State law requires PPL Electric Utilities, which does not own power plants and does not generate electricity, to buy power in the competitive market for its customers who do not select an electricity provider. The cost of this electricity supply is passed directly to customers with no markup. Pennsylvania consumers have the option to shop for electricity supply as an alternative to the default service prices offered by PPL Electric Utilities. Customers of PPL Electric Utilities have few competitive options for electricity supply today because the company’s generation charge for default service remains under a rate cap. Electricity suppliers have had to deal with increasing costs to generate electricity in the last decade, and so have been unable economically to offer prices that can compete with PPL Electric Utilities’ below-market rates, which will remain in effect through the end of 2009. Rate caps already have ended for six electric utilities in Pennsylvania, and competition is growing in those areas. For example, according to the Pennsylvania Office of Consumer Advocate, 20 percent of Duquesne Light’s customers in the Pittsburgh area have chosen other electricity suppliers. The increase in costs to generate electricity is driven largely by higher costs for the fuels used to make electricity: coal, natural gas, oil and uranium.
